W. Allen, J.
The conviction in the Municipal Court appears upon the record to have been regular. When a complaint contains several counts, whether for the same or for different similar offences, the plea, conviction, and sentence may be *250general, upon the complaint as a whole, and not upon each count separately. Carlton v. Commonwealth, 5 Met. 532. Commonwealth v. Foster, 122 Mass. 317. Kite v. Commonwealth, 11 Met. 581. In such case, the form of plea, conviction, and sentence is the same when the different counts are for the same offence, as when they are for several offences; and the complaint itself may not indicate whether the counts refer to different transactions, or are different modes of charging the same act. The record of the Municipal Court shows that the defendant pleaded to the whole complaint, and was convicted of the whole; and it is immaterial, upon the motion to dismiss, whether the different counts were intended to charge the same or different offences.
Even if the defendant could make it appear that she had been convicted of but one of four different offences charged in the complaint, it would seem that she could be tried, upon appeal, for the offence of which she had been convicted. Commonwealth v. Holmes, 119 Mass. 195. Exceptions overruled.